Atkinson, Justice.
In this ease no complaint is made of any error of law committed at the trial. The evidence, though entirely circumstantial as to identity of the defendants as perpetrators of the crime, was sufficient to support the verdict, and the discretion of the court in refusing a new trial will not be disturbed. The ease differs on its facts from Wells v. Stale, 97 Gu. 209 (22 S. E. 958), and Young v. State, 121 Ga. 334 (49 S. E. 256), where applying the principles now stated in the Code, § 38-109, relating to sufficiency of circumstantial evidence, it was held the evidence in those cases was ■ insufficient to support a conviction.

Judgment affirmed.


All the Justices concur.

B. W. Franlclm and M. Harry Bteine, for plaintiffs in error.
M. J. Yeomans, attorney-general-, George Hains, solicitor-general, B. D. Murphy, and F. J. Glower, contra.